Per Curiam.
This appeal was taken by complainant below from an order dismissing a bill of complaint seeking to cancel certain tax sale certificates held by the State against its lands in Citrus County, the alleged reasons for such cancellation being that the Board of County Commissioners of said County of Citrus in August, 1909, entered into an agreement with the complainant to cancel said certificates for a consideration therein named, subject to the approval of the Comptroller.
The record in the case discloses that counsel and other representatives of complainant met with the Board of County Commissioners of Citrus County and discussed the matter of cancelling said certificates on terms and conditions as above outlined, but it also discloses that no-record of any action by the said Board of County Commissioners of Citrus County affecting such cancellation was ever made, nor was the question at any time presented to the Comptroller.
The record also discloses that the Clerk of the Circuit Court of Citrus County accepted certain funds from complainant in consideration of the cancellation of said cer*293tificates, but no portion of said, funds were ever received by, or reported either to the Comptroller or the County Treasury. The Clerk of the Circuit Court is merely the ministerial officer of the Board of County Commissioners and has no authority whatever to bind the county in matters of this kind. Such funds as were paid to him by the complainant were paid without authority of law and the Clerk personally and not the county is responsible therefor. 22 R. C. L. 468.
Sections 781, 782 and 783, Revised General Statutes of Florida in specific terms outlines the procedure for cancelling illegal, void or irregular tax certificates in this State, and in inspection of these statutes reveals that either the Comptroller, or a board composed of the Comp•troller, State Treasurer and Attorney General is the source of authority for such cancellation, and any contract or agreement made with any other officer or officers for this purpose would be without authority of law, and invalid.
The alleged agreement between complainant and the Board of County Commissioners of Citrus County was nothing more than a mere informal conversation between the parties thereto, and since no record was made thereof, or the attention of the Comptroller at any time called thereto, and no funds, paid to the Clerk of the Circuit Court of Citrus County in the premises ever reached the Comptroller or the County Treasury, it appears that there was but little if any effort on the part of the complainant to comply with the «law as above referred to.
The order of the court below is therefore affirmed.
Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Ellis, J., concur in the opinion.
Browne, J., dissents.